Order unanimously modified on the law by deleting the provision directing restitution in the sum of $219 and otherwise order affirmed without costs, and matter remitted to Erie County Family Court to set the amount of restitution. Memorandum: The evidence was sufficient to support the adjudication that respondent committed an act which, if done by an adult, would constitute burglary in the second degree and petit larceny. The court erred, however, in delegating to the Probation Department the authority to fix the amount of restitution (Matter of Kim D., 120 AD2d 968). (Appeal from order of Erie County Family Court, Honan, J.— juvenile delinquency.) Present — Dillon, P. J., Boomer, Green, Balio and Lawton, JJ.